12‐4659‐cv
Entergy Nuclear v. Shumlin


                              UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                                                      

                                        August Term, 2013

                  (Argued: August 27, 2013      Decided: December 10, 2013)

                                      Docket No. 12‐4659‐cv
                                                                         

ENTERGY NUCLEAR VERMONT YANKEE, LLC; ENTERGY NUCLEAR OPERATIONS, INC.,

                                                                              Plaintiffs‐Appellants,

                                                  — v. — 

   PETER SHUMLIN, in his official capacity as Governor of the State of Vermont;
 WILLIAM SORRELL, in his official capacity as the Attorney General of the State of
 Vermont; MARY N. PETERSON, in her official capacity as the Commissioner of the
                Department of Taxes of the State of Vermont,

                                                                              Defendants‐Appellees.*
                                                                           

B e f o r e:

                             NEWMAN, RAGGI, and LYNCH, Circuit Judges.

                                       __________________




         *
         The Clerk of Court is respectfully directed to amend the official caption in
this case to conform with the caption above.
      Appeal from a judgment of the United States District Court for the District

of Vermont (Christina Reiss, Chief Judge) dismissing plaintiffs’ suit for lack of

subject matter jurisdiction.  Plaintiffs own a nuclear power plant that is the sole

entity taxed under Vt. Stat. Ann. tit. 32, § 8661 (the “Generating Tax”), which

imposes a charge on electricity produced by every generating facility in the state

with a capacity of least 200,000 kilowatts.  Plaintiffs brought suit against various

state officers in their official capacities, claiming that the Generating Tax is

unconstitutional under the Supremacy, Commerce, Equal Protection, and

Commerce Clauses of the United States Constitution, and seeking injunctive

relief.  The district court dismissed for lack of subject matter jurisdiction under

the Tax Injunction Act, 28 U.S.C. § 1341  (the “TIA”), which prohibits federal

courts from interfering with state taxation schemes so long as the state courts

offer an adequate forum to litigate the validity of the tax.  Plaintiffs principally

contend that the Generating Tax is not a “tax” for purposes of the TIA.  We

conclude that it is, and that Vermont’s procedures offer an adequate opportunity

to challenge the constitutionality of the tax in state court.  We therefore AFFIRM

the judgment of the district court.




                                           2
                                                                

             CHARLES  ALAN  ROTHFELD,  ESQ.  (Hollis  L.  Hyans,  Esq.,  Robert  A.
                 Salerno, Esq., on the brief), Morrison & Foerster LLP, Washington,
                 D.C., for the Plaintiffs‐Appellants.

             LAWRENCE  S.  ROBBINS (Mark T. Stancil, Joshua S. Bolian, on the brief),
                 Robbins,  Russell,  Englert,  Orseck,  Untereiner  &  Sauber  LLP,
                 Washington, D.C., for Jonathan T. Rose, Danforth Cardozo, III,
                 Assistant  Attorneys  General,  Office  of  the  Attorney  General,
                 Montpelier, Vermont, for the Defendants‐Appellees. 

                                                                 

GERARD E. LYNCH, Circuit Judge:

      This case requires us to decide whether the Tax Injunction Act, 28 U.S.C.

§ 1341 (the “TIA”), denies the federal courts jurisdiction to review plaintiffs’

challenges to Vermont’s Electrical Energy Generating Tax, Vt. Stat. Ann. tit. 32, 

§ 8661 (the “Generating Tax”).  We conclude that the TIA applies to the

Generating Tax, and that Vermont provides a “plain, speedy and efficient”

mechanism for raising the plaintiffs’ objections to the validity of the tax.  We

therefore affirm the district court’s dismissal of plaintiffs’ challenge to the tax for

lack of subject matter jurisdiction.  




                                                 3
                                  BACKGROUND

      Plaintiffs Entergy Nuclear Vermont Yankee, LLC and Entergy Nuclear

Operations, Inc. (collectively “Entergy”) own and operate a nuclear power plant

(the “Plant”) in Vermont, which is the largest generator of electricity in the state.  

Entergy purchased the Plant in 2001, and undertook  expansions of the Plant’s

output and facilities in 2003 and 2005.  In exchange for Vermont’s regulatory

approval of these modifications, Entergy entered various Memoranda of

Understanding (the “MOUs”) with the state, agreeing to make certain payments

into designated state funds serving specific policy purposes.  In the context of a

broader dispute regarding Vermont’s refusal to extend regulatory approval for

the Plant’s continuing operation, Entergy ceased making payments under the

MOUs in March 2012. 

      In May 2012, following a January 2012 district court decision denying

Vermont’s attempt to shut down the Plant, the Vermont state legislature

amended Vt. Stat. Ann. tit. 32, § 8661 to impose a Generating Tax of $0.0025 per

kilowatt‐hour on electricity produced by plants which have a “name plate

generating capacity of 200,000 kilowatts, or more.”  The Plant is the only facility

in Vermont with this characteristic, and thus Entergy is the only entity affected

by the Generating Tax.  

                                           4
      On September 11, 2012, Entergy brought suit in the United States District

Court for the District of Vermont (Christina Reiss, Chief Judge) against Vermont

governor Peter Shumlin, Vermont attorney general William Sorrell, and Vermont

tax commissioner Mary N. Peterson in their respective official capacities

(collectively “Vermont”), seeking a declaratory judgment that the Generating Tax

is unconstitutional under the Supremacy, Commerce, Equal Protection, and

Contract Clauses of the United States Constitution, and requesting injunctive

relief to prevent its enforcement.  Vermont moved to dismiss for lack of subject

matter jurisdiction under the TIA.   Concluding that the Generating Tax satisfies

the requirements of the TIA, the district court granted Vermont’s motion to

dismiss on October 26, 2012.  Entergy timely appealed. 

                                  DISCUSSION

      The TIA prohibits federal courts from interfering with state collection of

taxes so long as the state courts offer a “plain, speedy and efficient remedy” for

relief from the tax.  28 U.S.C. § 1341.  To determine whether the TIA strips the

district court of jurisdiction over Entergy’s lawsuit, we must decide whether the

Generating Tax is a tax for the purposes of the TIA, and whether Vermont offers

adequate procedures for challenging its validity in the Vermont state courts.


                                         5
I.    The Generating Tax is a Tax.

      This Circuit’s leading case on whether a state assessment qualifies as a tax

for the purposes of the TIA is Travelers Insurance Co. v. Cuomo, 14 F.3d 708 (2d

Cir. 1993), rev’d on other grounds, New York State Conference of Blue Cross &

Blue Shield Plans v. Travelers Insurance Co., 514 U.S. 645 (1995).1  Under

Travelers, the principal identifying characteristic of a tax, as opposed to some

other form of state‐imposed financial obligation, is whether the imposition

“serve[s] general revenue‐raising purposes.”  14 F.3d at 713.  Whether a measure

serves  “general revenue‐raising purposes” in turn depends on the disposition of

the funds raised.  If the proceeds are deposited into the state’s general fund

(rather than directly allocated to the agency that administers the collection, for

the purpose of providing a narrow benefit to or offsetting costs for the agency),

the imposition will generally be seen as serving the general benefit of the state,

and thus as a tax.  Id. at 713‐14. 




1
  Although Travelers was reversed on other grounds by the Supreme Court, we 
have recognized that it continues to control application of the TIA in this Circuit. 
See Hattem v. Schwarzenegger, 449 F.3d 423, 427 n. 3 (2d Cir. 2006) (“In
overruling Cuomo, the Supreme Court made clear in Travelers that it was not
disturbing our holding regarding the TIA.”). 

                                          6
      Under this test, the Generating Tax easily qualifies as a tax for the purposes

of the TIA.  The text of the statute imposing the tax, Vt. Stat. Ann. tit. 32, § 8661,

classifies the assessment as a “tax” and directs that it be paid to the

Commissioner of the Department of Taxes; a further Vermont statute explicitly

directs the proceeds of the Generating Tax into the state general fund.  Vt. Stat.

Ann. tit. 32, § 435(b)(3).  Nothing in the statute reserves the proceeds of the

Generating Tax for any particular purpose.

      Entergy’s arguments that the Generating Tax ought to be treated as a

punitive fine or regulatory fee are unpersuasive.  Entergy argues that the

legislative history of the Generating Tax reveals that its purpose is to substitute

for the payments formerly received pursuant to the MOUs, the proceeds of which

were designated to special‐purpose funds.  However, even if this narrative

accurately identifies the termination of the MOUs as the impetus for imposition

of the Generating Tax, that does not bear on our analysis.  The Travelers test

directs us to the allocation of the proceeds from the Generating Tax – to general

state revenues as opposed to special‐purpose funds – and not to the allocation of

prior, repealed or terminated revenue‐raising devices.  It is the actual

characteristics of the questioned revenue measure, not posited legislative intent


                                           7
or general political context, that determine its status under the TIA.  The

characteristics of the Generating Tax with respect to the allocation of its proceeds

are unambiguous.  

      Entergy attempts to inject ambiguity by noting that during the same

session in which it enacted the Generating Tax, the legislature appropriated

certain funds to various particular purposes that had previously been the

beneficiaries of payments under the MOUs.  These appropriations, however,

were made from the general treasury.  2011 Vt. Acts & Resolves No. 162 §

D.108(a)(2).  Nothing in the appropriations bill ties the amount of the

appropriations to the proceeds collected from the Generating Tax, or otherwise

links the appropriations to that tax.  The appropriations bill in question also

made other unrelated expenditures.  See id. §§ D.108(a)(1), D.108(a)(3).  Nor does

the Generating Tax itself suggest such a specific flow of revenues or other unique

relationship.  Cf. GenOn Mid‐Atlantic, LLC v. Montgomery County, 650 F.3d

1021, 1022 (4th Cir. 2011) (holding a levy on carbon dioxide emitters not a tax

under the TIA where “50% [of revenues were] earmarked for funding greenhouse

gas reduction programs”).  Under these circumstances, as the First Circuit has

held in a similar case, “there is neither any precedent nor any plausible


                                          8
jurisprudential basis for analyzing  separate tax and subsidy statutes as an

integrated unit under the [TIA].”  Cumberland Farms, Inc. v. Tax Assessor, 116

F.3d 943, 947 (1st Cir. 1997).

       Entergy also argues that the district court erred in relying on our treatment

in Travelers of the allocation of the revenues generated by a measure as the

primary determinant of its status as a tax, suggesting that the court should have

instead applied the three‐factor test announced by then‐Chief Judge Breyer for

the First Circuit in San Juan Cellular Telephone Co. v. Public Service

Commission, 967 F.2d 683 (1st Cir. 1992).  But Entergy’s effort to drive a wedge

between our standard and that of the First Circuit is unavailing.  We need not

decide here whether the additional factors cited in San Juan Cellular – the nature

of the entity imposing the tax and the population subject to it, id. at 685 – could in

some circumstances be useful, or even determinative, in distinguishing a tax

from, say, a user fee or special purpose assessment.  On the facts of this case,

consideration of those factors only reinforces the conclusion reached by the

district court under Travelers.

      At the outset, we emphasize that the Travelers court did not see itself as

rejecting or distinguishing the First Circuit’s position in San Juan Cellular.  To the


                                          9
contrary, in Travelers we quoted San Juan Cellular with approval, noting that

“courts ‘have tended . . . to emphasize the revenue’s ultimate use, asking whether

it provides a general benefit to the public, of a sort often financed by a general

tax, or whether it provides more narrow benefits to regulated companies or

defrays the agency’s costs of regulation.’”  Travelers, 14 F.3d at 713, quoting San

Juan Cellular, 967 F.2d at 685.  Other courts applying the San Juan Cellular

factors, including the First Circuit itself, have similarly followed that language,

and concluded that whether the purported tax is directed to general public

purposes is “the most salient factor in the decisional mix.”   Cumberland Farms,

116 F.3d at 947; see also Collins Holding Corp. v. Jasper County., 123 F.3d 797,

800 (4th Cir. 1997) (observing that “the purpose and ultimate use of the

assessment” is “the heart of the inquiry”).

      As will generally be the case, the other San Juan Cellular factors either

reinforce the conclusion drawn from the allocation of the revenue, or are of little

significance.  The first of these additional factors, the nature of the entity

imposing the charge, cuts strongly in favor of classifying the Generating Tax as a

tax.  Unlike many tolls, user fees, special assessments and other similar measures,

the Generating Tax is imposed by the state legislature, and collected by the state’s


                                          10
Department of Taxes; it is not imposed by a limited‐purpose governmental

authority.  Here, as in most cases, this factor is closely linked to the ultimate

destination of the revenue in the state’s treasury, rather than in some special fund

for the maintenance of the facility to which the user fee is attached.  

      Entergy argues that the remaining factor cited in San Juan Cellular, the

population subject to the charge, cuts against a finding that the Generating Tax is

indeed a tax, since the Plant is the only facility in the state that generates enough

electric power to be required to pay the tax.  In support of this claim Entergy cites

the Fourth Circuit’s skepticism as to whether an assessment falling on a single

entity qualifies as a tax.  See GenOn, 650 F.3d at 1024.  But Entergy’s treatment of

this factor is too simplistic.  While certain non‐tax user fees and assessments may

well fall on a limited population of payers, such fees are usually assessed upon

those who ultimately benefit from the very governmental service for which the

assessment is earmarked.  See, e.g., Gov. Suppliers Consol. Serv. v. Bayh, 975 F.2d

1267, 1271 n. 2 (7th Cir. 1992) (finding a regulatory fee rather than a tax where the

“fees are used to implement the . . .  regulatory system to which registrants [who

pay the fee] are subject”).  Many revenue measures that are indisputably taxes,

however, fall on a limited portion of the population.  A tax on casino revenue, for


                                          11
example, where the proceeds go to general revenues, is no less a tax because the

state has licensed only one casino.  Graduated income taxes, or, as in this case,

taxes imposed only on entities of a particular size, will often fall only on a limited

population, but are nevertheless clearly taxes.  The category of persons or entities

subject to such taxes is defined by general and open‐ended criteria, even if only a

few entities, or one entity alone, are subject to the tax.  Assuming that this factor

is appropriately considered, and even assuming that on the facts of this case it

cuts against considering the Generating Tax as subject to the TIA, we conclude

that it counts for too little to weigh against the strength of the other factors, and

especially the principal criterion of the designation of the revenue to the general

treasury.  Weighing all of the San Juan Cellular factors thus makes no difference

to the outcome: the Generating Tax is a tax for purposes of the TIA.2  


2
  To the extent Entergy argues that the Generating Tax is not a tax because its
enactment was the product of local hostility towards the Plant, that argument –
which relies on a factor found in neither Travelers nor San Juan Cellular – is
unavailing.  Assuming arguendo that Entergy is correct about the motivation for
the tax, and assuming further that the motivation might bear in some way on the
merits of one or more of Entergy’s constitutional arguments against the tax (and
expressing or implying no opinion on either of those propositions), the argument
has no bearing on whether the Generating Tax is a tax within the meaning of the
TIA.  “Sin taxes” levied on conduct or products the state seeks to discourage, and
taxes imposed on industries believed to impose unusual costs on the state or its
residents are common, and are unquestionably taxes.  See Empress Casino Joliet

                                          12
II.   Vermont Provides a Plain, Speedy and Efficient Forum for Challenging
      the Tax.

      That the Generating Tax is a “tax” within the meaning of the TIA does not

in itself defeat the district court’s jurisdiction.  The TIA only denies the federal

courts power to “enjoin, suspend or restrain” state taxes “where a plain, speedy,

and efficient remedy may be had in the [state] courts.” 28 U.S.C. § 1341.  Such a

remedy exists where the available state‐court procedures satisfy certain “minimal

procedural criteria,” including a “full hearing and judicial determination at

which [a taxpayer] may raise any and all constitutional objections to the tax.”

Rosewell v. LaSalle Nat. Bank, 450 U.S. 503, 512, 514 (1981) (internal quotation

marks and emphasis omitted).  The availability of typical “state administrative

and judicial procedures” through which a party can ultimately challenge the

validity of the tax in court satisfies these criteria.  California v. Grace Brethren

Church, 457 U.S. 393, 412 (1982) (observing commonplace state refund

procedures that provide for judicial appeal after exhaustion of administrative




Corp. v. Balmoral Racing Club, Inc., 651 F.3d 722, 730 (7th Cir. 2011) (“‘[S]in
taxes’ are real taxes . . . We mustn’t write transfer payments and behavior‐
shaping taxes out of the Tax Injunction Act just because it is easier with such
taxes to identify winners and losers.  The Act would have a very limited reach if
we did that.”). 

                                           13
remedies satisfy the remedy requirement of the TIA).  The condition that lifts the

bar to federal jurisdiction is “uncertainty” that the remedy offers the opportunity

to seek adequate relief.  Rosewell, 450 U.S. at 517.  The requirement that the

remedy be “plain, speedy and efficient” does not, however, suggest that the

remedy must possess any unique attributes that facilitate or accelerate the

process of challenging a tax.  Id. at 516‐517.  The Supreme Court has furthermore

indicated that the remedial exception to the TIA should be “construe[d]

narrowly” to respect the basic purpose of the TIA – preventing the federal

judiciary from interfering with the state collection of revenues.  Grace Brethren

Church, 457 U.S. at 413. 

      The statutory framework into which the Generating Tax is woven offers

“plain, speedy and efficient” access to the state courts such that the TIA remedy

requirement is satisfied.  The statute imposing the tax states that “[a] person . . .

failing to make returns or pay the tax imposed by this section within the time

required shall be subject to and governed by the provisions of section[] . . . 3203

of this title.ʺ  Vt. Stat. Ann. tit. 32, § 8661(b).  Section 3203 sets out the procedures

by which the Vermont state commissioner notifies taxpayers of deficiencies in

payment.  Challenges to these deficiency notices are permitted by Vt. Stat. Ann.


                                            14
tit. 32, § 5883, which states that upon receipt of a notice of deficiency under §

3203, a taxpayer may “petition the Commissioner in writing for a determination

of that deficiency . . . [and t]he Commissioner shall thereafter grant a hearing

upon the matter.”  Judicial review of the commissioner’s determination at a §

5883 hearing is, in turn, provided for by Vt. Stat. Ann. tit. 32, § 5885(b).3  The

Vermont  statutory framework thus articulates precisely the type of

administrative and judicial review that has been deemed adequate under the

TIA.

       Entergy argues that because §§ 5883 and 5885 permit an appeal of

“determinations” of the commissioner, and the commissioner lacks the power to

address the statutes’ constitutionality, Vermont’s judicial review procedure does

not grant taxpayers the opportunity to raise constitutional challenges.  This

argument lacks merit.  We have previously had occasion to observe that while

“state administrative agencies in Vermont are generally not empowered to

consider constitutional challenges to state statutes,” Vermont case law establishes



3
  Section 5885(b) provides that “any aggrieved taxpayer may . . . after a
determination by the commissioner concerning a notice of deficiency . . . appeal
that determination to the Washington superior court or [the local Vermont state
superior court].”

                                          15
that “the courts of Vermont are empowered to decide constitutional questions,

even when reviewing determinations by administrative agencies that lack such

power.”  Murray v. McDonald, 157 F.3d 147, 148 (2d Cir. 1998) (per curiam). 

Indeed, the Vermont Supreme Court has adjudicated such questions, see, e.g., In

re Williams, 166 Vt. 21 (1996), and has held that even though the commissioner is

not empowered to hear constitutional claims, aggrieved taxpayers should still

exhaust available administrative remedies before raising constitutional claims

before the courts.  Stone v. Errecart, 165 Vt. 1, 4 (1996).  Thus, we are confident

that the Vermont courts have jurisdiction to hear the full array of Entergy’s

grievances against the tax, constitutional or otherwise, provided that

administrative avenues (which may have more limited jurisdiction) are

exhausted first,4 and that Entergy’s purported concern that it would not be able

to raise constitutional claims before the Vermont courts is baseless.5



4
  Indeed, this Circuit has specifically noted that the precedent, Barringer v.
Griffes, 964 F.2d 1278, 1283‐1284 (2d Cir. 1992), upon which Entergy primarily
relies to argue the Vermont state courts might lack the power to hear
constitutional questions where the initial administrative reviewer cannot hear
them has been superseded by Vermont decisions adjudicating such questions. 
Murray, 157 F.3d at 147‐48.
5
 Because the procedures available to challenge the Generating Tax through a tax
determination appeal create the type of “plain, speedy and efficient” access to

                                          16
                                  CONCLUSION

      Because the Generating Tax is a tax within the meaning of the TIA, and

Vermont provides an adequate state court forum for Entergy’s challenges to the

validity of that tax, the TIA deprives the federal courts of jurisdiction to consider

those challenges.  The judgment of the district court dismissing Entergy’s

complaint for lack of jurisdiction is accordingly AFFIRMED.




judicial review that satisfies the remedy requirement of the TIA, we need not
decide whether the alternative remedies Vermont argues are also available (tax
refund appeals and declaratory relief) satisfy the remedy requirement.

                                          17